Mr. Justice Dever delivered the opinion of the court. 4. Replevin, § 206* — what is effect of affidavit as evidence. The statements in an affidavit filed in a replevin suit as to the value of the property are to be regarded as at least prima facie proof of the value of the property. 5. Replevin, § 192* — when judgment not excessive in action on bond. In an action on a replevin bond, evidence held sufficient to warrant a judgment for plaintiff of $500, attorney’s fees, interest and costs. 6. Replevin, § 206* — what is effect of affidavit as to value of property. A witness signing an affidavit filed in a replevin suit as to the value of the property may not by testimony qualify or modify his statements made therein. 7. Replevin, § 190* — when interest allowed in action on hond. In an action on a replevin bond, interest should be allowed from the time of the taking of the property under the replevin writ to the date of judgment.